Citation Nr: 1144294	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2007 for the grant of an increased rating to 40 percent for a right shoulder disability.

2.  Entitlement to an effective date earlier than May 14, 2007 for the grant of an increased rating to 30 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1979 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran requested a hearing before the Board on his August 2008 substantive appeal form.  The Veteran was scheduled for a hearing in June 2011, but failed to appear despite notification being sent to his last known address.  

During the pendency of this appeal, the Veteran was awarded temporary total evaluations for his left shoulder following a left-shoulder replacement surgery in September 2008.  His left shoulder was rated at 30 percent, effective May 14, 2007 until the September 18, 2008 surgery at which point the Veteran was awarded a temporary total (100% evaluation) through October 31, 2009.  The Veteran's left shoulder is now currently rated at 50 percent disabling, effective November 1, 2009.  

The Veteran's right shoulder was reduced to 30 percent, effective October 30, 2009.

The Veteran's temporary total rating and his current ratings, to include the right shoulder reduction have not been appealed and are not otherwise properly before the Board here.  Rather, in a September 2007 rating decision, the Veteran was awarded an increased rating for his left shoulder to 30 percent, effective May 14, 2007 and was awarded an increased rating for his right shoulder to 40 percent, effective May 14, 2007.  The Veteran appealed this decision claiming an earlier effective date for the awards was appropriate.  Despite the subsequent rating decisions affecting his current ratings for his bilateral shoulders, the Veteran's appeal concerns only the effective date assigned in the September 2007 rating decision.  The issues have been appropriately characterized above.  

FINDINGS OF FACT

1.  The Veteran sought increased ratings for his bilateral shoulders in October 2004; the RO denied this claim in March 2005 and the Veteran did not appeal and did not submit any new and material evidence during the appellate time frame.

2.  The Veteran sought increased ratings for his bilateral shoulders in October 2006; the RO denied this claim in March 2007 and the Veteran did not appeal.  

3.  On May 14, 2007, the Veteran's representative submitted a statement on his behalf seeking entitlement to increased ratings for his bilateral shoulders.  The RO construed the statement as a new increased rating claim and obtained VA outpatient treatment records and afforded the Veteran a new VA examination in June 2007.  Based primarily on the June 2007 examination findings, the RO increased the ratings of his bilateral shoulders to 40 percent (right shoulder) and 30 percent (left shoulder, effective the date of his claim, May 14, 2007.

4.  The VA outpatient treatment records and June 2007 VA examination contain timely, new and material evidence relevant to the Veteran's October 2006 increased rating claim and subsequent March 2007 denial.   

5.  Prior to the receipt of the claim on October 5, 2006, there were no pending requests for increased rating for the bilateral shoulders that remained unadjudicated.  

6.  It is not factually ascertainable that increases in severity of the bilateral shoulders occurred at any time prior to the current May 14, 2007 effective date, to include during the year preceding the October 2006 claim.  


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied the claims seeking increased ratings for bilateral shoulder disabilities is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1100 (2011).

2.  The VA outpatient treatment records and June 2007 VA examination obtained within one year of the March 2007 rating decision constitute "new and material" evidence and, therefore, the March 2007 rating decision is not final and the increased rating appeal properly stems from an October 5, 2006 claim seeking increased ratings for the bilateral shoulders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1100 (2011).

3.  The criteria for an effective date prior to May 14, 2007, for the grant of increased ratings to 40 percent and 30 percent for right and left shoulder disabilities respectively have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes (DCs) 5010, 5051, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
  
The notice requirements were met in this case by a pre-adjudication letters sent to the Veteran in October 2006 and May 2007.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); see also Dings v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged that VA failed to comply with the notice requirements, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran has received numerous examinations with regard to his bilateral shoulders, to include in November 2006 and January 2007.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A specific medical examination in connection with the earlier effective date claim here is not necessary because the examination could not show evidence of the Veteran's past disability.  The question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

Earlier Effective Date

The Veteran claims he is entitled to effective dates earlier than May 2007 for increased ratings awarded in a September 2007 rating decision.

The September 2007 rating decision increased the rating for the Veteran's left shoulder from 20 percent to 30 percent and the right shoulder from 20 percent to 40 percent, each effective May 14, 2007.  The RO explained the effective date indicating it was the date of the Veteran's claim seeking increased ratings for his bilateral shoulder disabilities.

During the pendency of this appeal, the Veteran was awarded a temporary total evaluation for his left shoulder following shoulder replacement surgery from September 18, 2008 to October 31, 2009 and a 50 percent rating from November 1, 2009.  The Veteran's right shoulder was reduced to 30 percent, effective October 30, 2009.  The Veteran has not appealed or otherwise disputed these ratings and, therefore, they are not appropriately before the Board here.

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan, supra; Harper v. Brown, 10 Vet. App. 125 (1997).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

The Board will therefore first determine the date of receipt of the Veteran's claim, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for his bilateral shoulder disabilities. 

For completeness, the Board notes the Veteran filed a claim seeking increased ratings for his bilateral shoulders in October 2004, which was denied in March 2005.  The Veteran was provided notice of that decision in a March 2005 letter.  He did not appeal, and the record contains no additional submissions during the appellate time frame.  Accordingly, the March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302. The Veteran does not dispute this fact.

Rather, the Veteran contends he originally filed a claim seeking increased ratings for his bilateral shoulders on October 5, 2006.  The claim was denied in a March 2007 rating decision.  Therefore, the Veteran concludes the May 2007 correspondence from his representative should have been treated as an appeal to the March 2007 rating decision as it was clearly within the appellate time frame.  

Specifically, the Veteran filed a claim in October 2006 seeking to get "reevaluated" for his service-connected bilateral shoulder disabilities.  In response, the Veteran was afforded a VA examination in November 2006.  Primarily based on those findings, the RO denied the Veteran's claim in a March 2007 rating decision.

On May 14, 2007, the Veteran's representative submitted a letter indicating the Veteran was filing for benefits with the VA for "Entitlement to an increased rating for his service connected bilateral shoulder conditions."  The correspondence did not identify any rating decision in which the Veteran was disagreeing with nor did it in anyway indicate the statement was meant as an appeal to a prior decision.  The RO, therefore, treated the May 2007 statement as a new claim.

Thereafter, the RO obtained copies of VA outpatient treatment records and afforded the Veteran a new VA examination in June 2007.  Based primarily on those findings, the RO awarded the Veteran increased ratings in a September 2007 rating decision, effective May 14, 2007, the date of the Veteran's increased rating claim.  The Veteran appealed the decision in October 2007 indicating the Veteran's claim was originally filed in October 2006.

Again, the Veteran originally filed for increased rating claims for the bilateral shoulders in October 2006 and the claims were denied in a March 2007 rating decision.  The Veteran, then, has one year from notification of the denial to appeal this decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The claims folder reveals additional evidence was received after the March 2007 rating decision during the appellate time frame.  The VA must make two determinations with respect to submissions received during the period for appealing a decision: (1) whether the submission contains new and material evidence relating to a pending claim; and (2) whether it should be treated as a new claim.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011); 38 C.F.R. §§ 3.156(b), 20.201.

The Veteran had until March 2008 to appeal the March 2007 rating decision, which denied the Veteran's increased rating claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302.  During that time period, the claims folder reveals the Veteran submitted statements in May 2007 and October 2007.  The record during this time also contains copies of VA outpatient treatment records and the report of a VA examination dated June 2007.  Those submissions are the only "new" evidence during the relevant appellate time frame. 

The Board concludes that none of these "new" submissions were intended to be a timely appeal to the March 2007 rating decision.  That is, although timely, the Veteran never indicated in any of these submissions a desire to appeal the March 2007 rating decision.

The finality of the March 2007 rating decision, however, is not solely determined by whether a timely notice of disagreement was filed by the Veteran.  Under 38 C.F.R. § 3.156(b), "new and material evidence" received prior to the expiration of the appeal period, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond, No. 2010-7096, 2011 WL 4684291.

Accordingly, although none of the relevant submissions constitute a NOD with the March 2007 rating decision, the pertinent inquiry here is whether any of the relevant submissions constitute "new and material evidence" relevant to the March 2007 rating decision.  The Board concludes it does.  

Again, after the March 2007 rating decision, the timely submissions in the claims folder include VA outpatient treatment records and the June 2007 VA examination.  The treatment records include findings related to a shoulder assessment conducted in May 2007 and the June 2007 VA examination contains findings relevant to the severity of the Veteran's bilateral shoulders.  The evidence is new and material as it directly discusses evidence relevant to the increased rating claims denied within the March 2007 rating decision.  

As new and material evidence was received within one year of the March 2007 rating decision, it should be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; that is the Veteran's October 2006 increased rating claims.

Turning to the question of effective date, again, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Having determined the appeal stems from a claim received on October 5, 2006, the next pertinent inquiry is whether the increase in the Veteran's bilateral shoulder disabilities is factually ascertainable prior to May 14, 2007.  The Board concludes it is not.  Rather, in this case, the medical evidence does not support an actual increase in disability occurred until June 2007.

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.

The Veteran's bilateral shoulder disabilities are rated with consideration of Diagnostic Codes (DCs) 5010 (traumatic arthritis) and 5201 (limitation of motion of the arm).

Diagnostic Code 5010 does not provide for a rating higher than 20 percent and, therefore, is not relevant here since the Veteran's left and right shoulder ratings for the relevant time frame were rated higher than 20 percent.  See 38 C.F.R. § 4.71a, DC 5010.

Normal range of motion of the shoulder is 180 degrees forward elevation (flexion), 180 degrees shoulder abduction, and 90 degrees external and internal rotation. See 38 C.F.R. § 4.71a, Plate I.  Under DC 5201, a 20 percent rating is assigned if the arm's range of motion is limited to shoulder level (flexion or abduction limited to 90 degrees).  A 30 percent or 20 percent disability rating is assigned where range of motion is limited midway between side and shoulder level (flexion or abduction greater than 25 degrees, but less than 90 degrees) depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  A 40 percent or 30 percent disability rating is assigned where flexion or abduction is limited to 25 degrees depending on whether the affected arm is the Veteran's dominant side or non-dominant side respectively.  In this case, the Veteran is right-hand dominant.  

The Board notes the relevant time frame here is up to one year preceding the date of claim, which as explained above has been determined to be October 5, 2006.  See 38 C.F.R. §§ 3.155, 3.156(b), 3.400(o)(2).  

Here, the claims folder is completely silent as to any medical treatment relevant to the bilateral shoulders in the year preceding October 5, 2006.  Thereafter, the Veteran was afforded VA examinations in November 2006 and June 2007. 

In November 2006, the examiner noted the Veteran's complaints of restricted movement and pain.  On examination, the Veteran's bilateral shoulders exhibited forward flexion limited to 160 degrees and abduction limited to 150 degrees, with minimally increased pain on repetition and an additional 5 degree loss due to functional loss attributable to pain and incoordination on movement.  X-rays at that time showed mild degenerative changes.  

In June 2007, in contrast, the Veteran was afforded a new VA examination.  This examiner also noted the Veteran's complaints of limited motion and pain.  On examination, the examiner noted forward flexion on the left side limited to 60 degrees and 50 degrees on the right side.  Shoulder abduction was measured as limited to 75 degrees on the left and 60 degrees on the right.  Repetitive motion did not cause increased loss of motion, but the examiner noted the Veteran was unable to raise his arms more than 5 to 10 degrees with manual pressure by the examiner.  X-rays again revealed degenerative changes.

The Board finds that the medical evidence prior to June 2007 indicates the Veteran's bilateral shoulders were manifested by pain, forward flexion limited to no worse than 155 degrees and abduction limited to no worse than 145 degrees taking into account loss due to repetition, pain, and weakness.  From June 2007, in contrast, the Veteran's limited range of motion was significantly worse with abduction limited to 75 degrees on the left side and 60 degrees on the right; forward flexion limited to 60 degrees on the left side and 50 degrees on the right.  The examiner also indicated the Veteran could not raise his arms more than 5 to 10 degrees with manual pressure.

In short, the examination report from June 2007 revealed a vastly worsened condition of the bilateral shoulders than the 2006 VA examination.  Prior to June 2007, the medical evidence indicated minimal loss of motion bilaterally, even on repetition, with mild degenerative joint disease and overall mild symptoms.  Accordingly, prior to May 14, 2007 the Veteran's bilateral shoulders were not manifested by symptoms in support of higher ratings.

Prior to the June 2007 VA examination, no higher ratings may be given under any other potentially applicable Diagnostic Code.  The Board notes that there are other Diagnostic Codes relating to shoulder disorders, such as Diagnostic Code 5200 (ankylosis of the scapulohumeral articulation), Diagnostic Code 5202 (impairment of the humerus), and Diagnostic Code 5203 (impairment of the clavicle or scapula).  

The Veteran's shoulder disabilities are not manifested by loss of head, nonunion, fibrous union or recurrent dislocation of the humerus and therefore DC 5202 is inapplicable.  There is no objective evidence indicative of an impaired clavicle or scapula and, therefore, DC 5203 is inapplicable.  In this case, the Veteran's shoulders are not shown to be ankylosed; thus DC 5200 is also not for application.

The Veteran's left shoulder disability is currently rated under DC 5051 (shoulder replacements), but the Board finds this diagnostic code inapplicable to the relevant time frame here.  That is, the Veteran underwent left shoulder replacement surgery in September 2008 and was assigned a temporary total evaluation thereafter.  The pertinent time frame on appeal here is in regard to the rating of the bilateral shoulders prior to the temporary total evaluation.  Prior to September 2008, DC 5051 is inapplicable here. 

The Veteran claims the 2006 VA examination is inadequate because the examiner spent minimal amount of time and did not even ask the Veteran to remove his shirt.  He further claims his shoulders did not significantly worsen in the seven months despite what the examination records reflect.  

The Board has considered the Veteran's statements, but finds the 2006 VA examination adequate.  The report is detailed, includes a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Prior to the June 2007 VA examination, there simply is no medical evidence supporting higher ratings.  The May 14, 2007 effective date was assigned by the RO based on the date the Veteran filed a new increased rating claim, as discussed above.  Although the Board finds the appeal actually stems from the Veteran's October 5, 2006 claim seeking increased ratings for his shoulders, an increase in disability is not shown prior to the June 2007 VA examination findings.  

In short, there simply is no legal basis to award an effective date prior to May 14, 2007 for the award of 30 and 40 percent ratings for left and right shoulder disabilities respectively.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date earlier than May 14, 2007 for the grant of an increased rating to 40 percent for a right shoulder disability is denied.

Entitlement to an effective date earlier than May 14, 2007 for the grant of an increased rating to 30 percent for a left shoulder disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


